JUne 7, 1950

Hon. William L. Taylor       Opinion Ao. V-1065.
County Attorney
Harrtsollcounty              Re: The constitutionality
Harshall, Texas                  of Article 2094,V.C.S.,
                                 as amended, relative
                                 ,to the~method for se-
                                 lecting jurors to serve
                                 in the county and dis-
Dear Sir:                        trict courts.
          You have requested an opinion as to whether the
caption of,SenateBill 36, Acts 51stLeg., R;S. 1949, ch.
469, p.868 and House Bill 36, Acts 51st Leg., 1st C.S.
1950, ch.6, p.47, amending Article 2094 of the Revised
Civil Statutes of 1925 are in compliancewith Section 35
of Article III of the Texas Constitution. That section
of the Constitutionppovidesl
         "Ho bill   (except general approprla-
    tion bills, w&ch may embrace the.Warioiza
    subjects and accounts,fbrand au acaount
    of which moneys are appropriated]shall
    contain more than one subject,which shall
    be expressed In its title. But if any sub-
    ject shall be embraced in an aot, wNch
    shall not be expressed In the title, such
    act shall be void only as to so much there-
    of, as shall not be so expressed."
          Prior to the above amendments,Article 2094,
V.C.S., provided:
         "Art. 2094. Between t@e first arid
    fifteer&h days of August of each year, in
    each county having a population of' at least
    fifty-eightthousand or having therein a
    city containinga ~populatlouof+at least
    twenty thousand, as shovn by the preceding
    Federal census, the Tax Collector or one of
    his deputies, together with the Tax Asses-
    sor or one of his deputies, together with
    the Sheriff or one of his deputies, and the
    County Clerk or one of his deputies, and the
     William L. Taylor, page 2   (v-1065)


     Mstrlct Clerk or one of his deputies, shall
     meet at the court house of their county and
     select from the list of qualified jurors of
     such county as shown by the tax lists ln the
     TaxAssessor's office for the current year,
     the jurors for service in the District and
     County Courts of such county for the ensuing
     year In the manner hereinafterprovided."
          The caption to Senate Bill 36, provides%
          "An Act amending Article 2094 of the
     Revised Civil Statutes of 1925, as amended
     by the Acts of the 4lst Legislature,Regular
     Session, 1929, Chapter 43, ge 89,.para-
     graph 1, relating to the sere&ion of jurors
     for service in the Mstrlct and County Courts;
     and declaring an emergency."
          The body of the Act provideswas follows:
          "Article 2094.                                     -

          "Between the first and-fifteenthdays of
     August of each ygar, in eacn county navlng a
     population of at least forty-six thousand (46,-
     000), or having therein a city containinga
     population of at least twenty thousand (20,-
     000), as shown by the last preceding Federal
     Census, and In each county having two or more
     Mstrict Courts holding sessions therein, re-
     gardless of population,the Tax Collector or
     one of his deputies, together with the Sheriff
     or one of his deputies, and the County Clerk
     or one of his deputies, and the District Clerk
     or one of his deputies, shall meet at the court
     house of their county and select from the list
     of qualified jurors of such county as shown by
     the tax lists In the Tax Assessorts office for
     the current year, the jurors for service in the
     District and County Courts of such county for
     ths ensuing year, in the manner hereinafter
     provided."
                  lish & Scottish American Mortn. & Inv.
tg   ;,zg,%        Tex. 289, 55 S W 169 (1900) in which
              d before it a slmll&'captlon, it'ls stated:.
,-

     Hon. WIlllam L. Tayloti,page 3~’(V-1065)        :


               "If we oould~dtsregardthe Feference in
          thentitle to the number of the.articleof tile
         Revlsed Statutes to be amended,-andlook alone
         to the words l.relatingtothe,,creatlon  of pri-
          vate corporations,'~as:expressingthe whole
          subject of,the act,:it may'be'true that suoh
          expres~sionswould,not be broad enough to admit
         provislox@ concerningthe IssuanOe of peTalte
          to forei&i~eorporations.This it la unueces-
            ry to decl&e,:since; ln~view of,the previous
          evasions In this'and,othercourts. and of the
         .courseof le&lslationbased upon their author-
          ity. it must be held that such a'referenceto
         the number of an article in:a code.,such~as
          our Revised Statutes. Is .sufficient.in the
         title of an act amendatorY thereof, to allow
          any amendment germane to the subject treated
          3.nthe article referred to." (aOphasisadded)
     See also Walk& v. State, 116~S.W.2d 1076 iTexXriis.1938).
               In view of the foregoing it is o&~opinlon that
     the,caption is In complla ce.with,Section 35 of Article
                              "I
     III of the Constitutionof.,Texas.
              T&e captl& to House Bill 36 pTov.Ldes:
               "An Act amending Article 20.94of the.!+
          vised Civil Statutes of Texas of 1925, as




               The only amendment contained In the body of the
     Act is the addition to Article ?Og4, V.C.S., of the fol-
     lowim proviso:
&n. William L. Taylor, page 4   (V-1065)


         *Provided,however, that the provisions
    of this Act shall sat apply to any county hav-
    lng a population of less than twenty thousand
    (20,000) inhabitantsaccording to the laaq
    preceding Federal Census when such county is
    a part of two (2) or more Judicial Mstricts
    which Judioial Dlstrlcts embrace more than
    two (2) dountIes."
          The wording of the above proviso Is identical
with the underlipedportion~,ofthe aaption above quoted
aw l.stherefore in aonformitywlbh the caption of $he
Act and does not contraveneSection 35 of Article III of
the Constitutionof Texas.


          The captions to Senate Bill 36, Acts
                 R*S. 1949  Ch.469, p;~~8~ ;nd
    %h%i;        36 Acts jlst Ls
    1950, ah.6, ~147, amcmbing 8&cle 2696 of
    the Revised Civil Statutes of 1925, ark?in
    conformitywith the body of the Acts and do
    not violate the provisions of Section 35 OS
    Article  III of the Copstltgtlon of Texas.
    Ennlish & Scottish AmerioanMo
                        2tIg'35 s w
    ii&t%:     $tat~*ll6
               g5T         iiW.2d'li
          :     :
APPROVEDr                         Yours very truly,
J. C. Davis, Jr.                    PREE DAEIEL
County Affalrs Mvlsion            Attornbg   Qeaeral

Joe Greex0xl.U
First Assistant
                                  BY
Price Da&e4
Attorney General
BA:mv